Order entered October 25, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01412-CV

                                 WHOA USA, INC., Appellant

                                                 V.

                            REGAN PROPERTIES, LLC, Appellee

                       On Appeal from the 219th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 219-04211-2011

                                             ORDER
       We GRANT appellant’s October 23, 2013 motion for an extension of time to file its

requests for the clerk’s record and reporter’s record. The requests filed with the district clerk and

court reporter on October 22, 2013 are deemed timely.


                                                       /s/    DAVID LEWIS
                                                              JUSTICE